Case: 3:14-cv-00454-WHR Doc #: 327 Filed: 04/09/21 Page: 1 of 3 PAGEID #: 20628




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 TRESSA SHERROD, et al.,                :
              Plaintiffs,
        v.                                    Case No. 3:14-cv-454
                                        :
 WAL-MART STORES, INC., et                    JUDGE WALTER H. RICE
 al.,
                                        :
              Defendants.




       DECISION AND ENTRY SUSTAINING PLAINTIFFS’ ALTERNATIVE
       MOTION REQUESTING A RULE 54(b) CERTIFICATION ON THE
       WRONGFUL DEATH CLAIM (DOC. #319); DIRECTING ENTRY OF
       FINAL JUDGMENT ON PLAINTIFFS’ WRONGFUL DEATH CLAIM
       AGAINST WAL-MART




       On February 12, 2021, the Court overruled Plaintiffs’ Motion for

Reconsideration of Court’s Ruling Dismissing Plaintiffs’ Wrongful Death Claim.

Doc. #326. In that Decision and Entry, the Court indicated its inclination to

sustain Plaintiffs’ alternative Motion Requesting Rule 54(b) Certification on the

Wrongful Death Claim, and explained why certification may be warranted and why

there is no just reason for delay.

      The Court noted that the parties have indicated that the Court’s ruling

dismissing the wrongful death claim is a major stumbling block to settlement. In

addition, it does not appear that the need for appellate review will be mooted by

future developments, and it is highly unlikely that a second panel of the Sixth
Case: 3:14-cv-00454-WHR Doc #: 327 Filed: 04/09/21 Page: 2 of 3 PAGEID #: 20629




Circuit would be required to address this issue for a second time. There are no

pending claims or counterclaims that could result in a set-off against a judgment on

the wrongful death claim. Although Rule 54(b) certification will result in a delay of

trial, the benefits of an immediate appeal outweigh the disadvantages. Doc. #326,

PageID##20621-26.

      The Court indicated that it wanted to discuss these issues with counsel prior

to making a final decision. A conference call was held on February 23, 2021.

During that call, counsel for Wal-Mart argued that a Rule 54(b) certification would

be unlikely to result in settlement because, even if Plaintiffs lost on appeal, they

would be unlikely to accept Wal-Mart’s latest settlement offer. Counsel further

argued that the delay would be unfair to Wal-Mart.

      Counsel for Plaintiffs acknowledged that, if their clients did not win the

appeal, counsel would have a duty to reevaluate the case and discuss various

options, including settlement. He also noted that, regardless of whether the Court

grants Rule 54(b) certification, he plans to eventually appeal the wrongful death

decision. He argued that, in terms of judicial economy, it made sense to certify the

issue for immediate appeal to avert the possible need for a second trial. Counsel

for Wal-Mart voiced his opinion that trying the negligence claim and allowing the

jury to apportion damages is more likely than an immediate appeal to result in a

settlement.

      Having considered the parties’ arguments, as set forth in their briefs and

during the February 23, 2021, conference call, as well as the applicable law, the


                                           2
Case: 3:14-cv-00454-WHR Doc #: 327 Filed: 04/09/21 Page: 3 of 3 PAGEID #: 20630




Court SUSTAINS Plaintiffs’ alternative Motion Requesting Rule 54(b) Certification

on the Wrongful Death Claim. Doc. #319. The Court continues to believe that an

immediate appeal of the decision dismissing the wrongful death claim against Wal-

Mart is warranted in this case, primarily because it is likely to facilitate settlement

of the remainder of the claims. See Curtiss-Wright Corp. v. Gen. Elec. Co., 446

U.S. 1, 8 n.2 (1980) (noting that factors weighing against Rule 54(b) certification

may be “offset by a finding that an appellate resolution of the certified claims

would facilitate a settlement of the remainder of the claims.”). Even if settlement

does not come to pass, an immediate appeal on this limited issue will avoid the

specter of trying this matter twice.

      For the reasons explained in this Court’s February 12, 2021, Decision and

Entry, Doc. #326, the Court concludes that Rule 54(b) certification is warranted

with respect to the Court’s dismissal of Plaintiffs’ wrongful death claim against

Wal-Mart, and that there is no just reason for delay. Pursuant to Fed. R. Civ. P.

54(b), the Clerk of Court is DIRECTED to enter final judgment on that one claim.




Date: April 9, 2021                                               (tp - per Judge Rice authorization after his review)

                                         WALTER H. RICE
                                         UNITED STATES DISTRICT JUDGE




                                           3
